Citation Nr: 0705178	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969 and from September to December 1974.

The instant appeal arose from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim for 
service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the in-
service stressor claimed by the veteran actually occurred.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A grant of service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed stressor occurred.  38 U.S.C.A. §§  C.F.R. 
§ 3.304(f).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 U.S.C.A. §§  C.F.R. § 
3.304(f)(1) (2006).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claim fails because there is no 
evidence that the veteran sustained a qualifying in-service 
stressor.  

The preponderance of the evidence does not show that the 
veteran engaged in combat with the enemy.  He has stated 
repeatedly that he never served in a combat zone or 
experienced combat.  There is no indication in the veteran's 
service personnel records of participation in combat 
operations or awards and decorations due to combat.  The 
service medical records do not show combat-related 
complaints, treatment, or diagnosis.  

For these reasons, the Board finds initially that the veteran 
did not engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  There is no evidence which could 
support such a finding, and there is substantial evidence 
which supports a conclusion that he did not participate in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his statements and testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The veteran has asserted that he has PTSD based on a stressor 
that occurred around October 1969, when he served in Germany 
during his first period of service.  He reports that while 
maneuvering two tanks near a riverbank he watched the tank he 
was directing back up and crush a fellow soldier to death.  
The soldier's name was  "Lewis" and was the appellant's 
roommate.  He then retrieved the body after it had fallen 
into the river.  

The veteran's service medical and personnel records show that 
he was stationed in Germany from June 1968 to November 1969 
and that he was a tracked-vehicle crewman.  Numerous 
inquiries were made in attempts to develop information which 
confirmed the veteran's recollections.  The National Archives 
and Records Administration was unable to confirm the 
incident.  The National Personnel Records Center (NPRC) 
responded that no pertinent remarks were found in morning 
reports of the veteran's company for the period in question.  
Likewise, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) (now the U. S. Army and Joint Services 
Records Research Center (JSRRC)) was unable to document the 
tank incident after extensive research.

None of the other evidence in the claims files constitutes 
"credible supporting evidence," required by 38 C.F.R. 
§ 3.304(f), that any claimed stressor actually occurred.  The 
veteran and his representative have asserted that a social 
work evaluation from the veteran's short second period of 
service supports the claim as it describes that the veteran 
was socially isolated since his first period of service, 
secluded himself from others, was extremely nervous and 
uncomfortable in the military environment, and as a result 
follow up was recommended at the mental hygiene clinic and he 
was administratively discharged after less than three months.

However, the November 1974 military social work service 
evaluation is not credible supporting evidence that the 
claimed tank incident actually occurred.  There is no mention 
of the tank incident in the November 1974 social work note.  
Further, the social worker's assessment was not that the 
veteran's social isolation and mental health issues had 
originated in or resulted from his first period of service.  
Rather, the social worker indicated that the veteran had a 
"lifelong history" of such problems, including difficulty 
in school, inappropriate acting out, and passivity, prior to 
service. 

The Board notes in this regard that VA health care providers 
have accepted the veteran's contentions regarding his 
uncorroborated service experiences and diagnosed PTSD.  
However, as explained above, the preponderance of the 
evidence leads to the conclusion that the claimed stressor 
did not occur as there is no credible supporting evidence of 
the reported incident.  Credible supporting evidence of the 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact reports of such stressors by the veteran to a 
medical care provider, even where the provider expresses "no 
doubts as to [the veteran's] honesty in his reports."  See 
Moreau at 395-6.

Accordingly, as the preponderance of the evidence does not 
support a finding that the veteran engaged in combat with the 
enemy and in the absence of evidence to support the veteran's 
alleged in-service stressor, service connection for PTSD is 
denied.  38 C.F.R. § 3.304(f).  

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of a notice letter 
dated in August 2001, which was issued prior to the initial 
adjudication of the claim in April 2002.  The letter advised 
him of the duty to assist and the duty to notify.  He was 
told of the requirements to establish a successful claim for 
service connection.  He was advised of his and VA's 
respective duties, and he was informed that he could sign a 
release that gave VA the authority to request the records for 
him, or he could "get these records yourself and send them 
to us."  (Emphasis added). 

The Board acknowledges that the aforementioned letter did not 
contain any specific notice with respect to how a rating 
and/or effective date would be assigned if service connection 
was established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes, however, that questions with 
respect to rating and effective date are not currently before 
the Board.  Indeed, as set forth above, the Board has 
determined that the veteran's claim for service connection 
for PTSD must be denied.  Consequently, no rating or 
effective date will be assigned for such disorder as a matter 
of law.  The purpose of the notice requirement has been 
satisfied with respect to the issue that is currently being 
adjudicated.  No further corrective action is necessary.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Service 
medical records, available service personnel records, and VA 
treatment records have been associated with the claims 
folders.  As noted above, VA has made numerous efforts to 
develop corroborating evidence with regard to this claim from 
alternate sources.  However, as these efforts have led to 
negative results, the Board concludes that further efforts to 
obtain these records would be futile.  The veteran has not 
identified any additional available evidence which is 
pertinent to the claim adjudicated in this decision and where 
reasonable efforts have not been made to associate it with 
the claims folder.  

The veteran underwent a VA PTSD examination in 2002.  The 
veteran's representative has specifically requested that 
another VA examination be provided to address the link 
between any currently diagnosed PTSD and service.  VA's duty 
to assist does not require another examination with medical 
opinion as the lack of evidence of combat or a confirmed 
stressor mean that a VA examination is not necessary in order 
to make a decision on the claim.  The Board therefore finds 
that VA has satisfied its duty to notify and assist.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


